UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-33206 CAL DIVE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 61-1500501 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2500 CityWest Boulevard, Suite 2200 Houston, Texas (Address of principal executive offices) (Zip Code) (713) 361-2600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerþ Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ As of April 30, 2011, the registrant had issued and outstanding 95,402,536shares of Common Stock, $.01 par value per share. CAL DIVE INTERNATIONAL, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 (audited) 1 Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2011 and 2010 2 Consolidated Statements of Stockholders' Equity and Comprehensive Loss (unaudited) for the three months ended March 31, 2011 and 2010 3 Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2011 and 2010 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 6. Exhibits 16 SIGNATURES 17 EXHIBIT INDEX 18 When we refer to “us,” “we,” “our,” “ours,” “the Company” or “CDI,” we are describing Cal Dive International, Inc. and/or our subsidiaries. i PART I - FINANCIAL INFORMATION Item 1.Financial Statements. Cal Dive International, Inc. and Subsidiaries Consolidated Balance Sheets (in thousands, except per share par value) ASSETS March 31, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable - Trade, net of allowance for doubtful accounts of $6,075 and $6,039, respectively Contracts in progress Income tax receivable Deferred income taxes Other current assets Total current assets Property and equipment Less - Accumulated depreciation ) ) Net property and equipment Other assets: Deferred drydock costs Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Advanced billings on contracts 5 5 Current maturities of long-term debt — Income tax payable — Accrued liabilities Total current liabilities Long-term debt Deferred income taxes Other long term liabilities Total liabilities Stockholders’ equity: Common stock, 240,000 shares authorized, $0.01 par value, issued and outstanding:95,394 and 95,465 shares, respectively Capital in excess of par value of common stock Accumulated other comprehensive income Retained deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. Table of Contents Cal Dive International, Inc. and Subsidiaries Consolidated Statements of Operations (unaudited) (in thousands, except per share amounts) Three Months Ended March31, Revenues $ $ Cost of sales Gross loss ) ) Selling and administrative expenses Gain on sale of assets and other Provision for doubtful accounts — ) Loss from operations ) ) Interest expense, net Other expense (income), net ) Loss before income taxes ) ) Income tax benefit ) ) Net loss $ ) $ ) Loss per common share: Basic loss per share $ ) $ ) Fully-diluted loss per share $ ) $ ) Weighted average shares outstanding: Basic Fully-diluted The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents Cal Dive International, Inc. and Subsidiaries Consolidated Statements of Stockholders’ Equity and Comprehensive Loss (unaudited) (in thousands) Accumulated Other Capital Compre- Total Common Stock in Excess hensive Retained Stockholders’ Shares Par value of Par Income (loss) Earnings Equity Balances at December 31, 2010 $ ) $ Net loss ) ) Foreign currency translation adjustment Decrease in unrealized loss from cash flow hedge (net of income tax of 88 88 Comprehensive loss ) Stock-based compensation plans ) (— ) Balances at March 31, 2011 $ ) $ Accumulated Other Capital Compre- Total Common Stock in Excess hensive Retained Stockholders’ Shares Par value of Par Income (loss) Earnings Equity Balances at December 31, 2009 $ Net loss ) ) Foreign currency translation adjustment Decrease in unrealized loss from cash flow hedge (net of income tax of $202) Comprehensive loss ) Stock-based compensation plans 3 Balances at March 31, 2010 $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents Cal Dive International, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) (in thousands) Three Months Ended March31, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net income to net cash (used) provided by operating activities: Depreciation and amortization Stock compensation expense Deferred income tax expense Gain on sale of assets and other ) ) Provision for doubtful accounts — ) Deferred financing costs — Changes in operating assets and liabilities: Accounts receivable, net Income tax receivable and payable, net ) ) Other current assets Deferred drydock costs ) ) Accounts payable and accrued liabilities ) ) Other noncurrent assets and liabilities, net Net cash (used) provided by operating activities ) Cash Flows From Investing Activities: Additions to property and equipment ) ) Insurance proceeds from loss and sales of property Net cash used in investing activities ) ) Cash Flows From Financing Activities: Repayments on term loan ) ) Draws on revolving credit facility — Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 20 49 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents: Balance, beginning of period Balance, end of period $ $ Supplemental Cash Flow Information: Interest paid, net of capitalized interest $ $ Income taxes paid, net $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents Cal Dive International, Inc. and Subsidiaries Notes to Consolidated Financial Statements (unaudited) 1.Preparation of Interim Financial Statements and Significant Accounting Policies Organization We are a marine contractor that provides manned diving, pipelay and pipe burial, platform installation and platform salvage services to a diverse customer base in the offshore oil and natural gas industry.We offer our customers these complementary services on an integrated basis for more complex subsea projects, which provides them with greater efficiency in the completion of their work, while enhancing the utilization of our fleet.Our headquarters are located in Houston, Texas. Our global footprint encompasses operations in the Gulf of Mexico Outer Continental Shelf, or OCS, the Northeastern U.S., Latin America, Southeast Asia, China, Australia, the Middle East, India and the Mediterranean. We currently own and operate a diversified fleet of 29vessels, including 19 surface and saturation diving support vessels, six pipelay/pipebury barges, one dedicated pipebury barge, one combination derrick/pipelay barge and two derrick barges. Preparation of Interim Financial Statements These interim consolidated financial statements are unaudited and have been prepared pursuant to instructions for quarterly reporting required to be filed with the Securities and Exchange Commission (“SEC”) and do not include all information and footnotes normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”). The accompanying consolidated financial statements have been prepared in conformity with GAAP, and our application of GAAP for purposes of preparing the accompanying consolidated financial statements is consistent in all material respects with the manner applied to the consolidated financial statements included in our annual report on Form 10-K for the year ended December 31, 2010 (our “2010 Annual Report on Form 10-K”).The preparation of these financial statements requires us to make estimates and judgments that affect the amounts reported in the financial statements and the related disclosures.Actual results may differ from our estimates.Management has reflected all adjustments (which were normal recurring adjustments unless otherwise disclosed herein) that it believes are necessary for a fair presentation of the consolidated balance sheets, results of operations and cash flows, as applicable. Our balance sheet as of December 31, 2010 included herein has been derived from the audited balance sheet as of December 31, 2010 included in our 2010 Annual Report on Form 10-K.These consolidated financial statements should be read in conjunction with the annual consolidated financial statements and notes thereto included in our 2010 Annual Report on Form 10-K, which contains a summary of our significant accounting policies and other disclosures.Additionally, our financial statements for prior periods include reclassifications that were made to conform to current period presentation and did not impact our reported net income or stockholders’ equity. Interim results should not be taken as indicative of the results that may be expected for the year ending December 31, 2011. Subsequent Events We conducted our subsequent events review through the date these interim consolidated financial statements were filed with the SEC. Seasonality As a marine contractor with significant operations in the Gulf of Mexico, our vessel utilization is typically lower during the winter and early spring due to unfavorable weather conditions in the Gulf of Mexico. 5 Table of Contents Significant Accounting Policies The information below provides an update to the significant accounting policies discussed in our 2010 Annual Report on Form 10-K and accounting pronouncements issued but not yet adopted. Interest Rate Swap and Hedging Activities To reduce the impact of changes in interest rates on our variable rate term loan, in August 2010 we entered into a twelve-month interest rate swap with a notional amount of $100 million that converts a portion of our anticipated variable-rate interest payments under our term loan to fixed-rate interest payments of 0.645%.This interest rate swap qualifies as a cash flow hedge under hedge accounting.At March 31, 2011, the interest rate swap had a fair value of $0.2 million, which is recorded as current accrued liabilities.We reclassify any unrealized loss from our interest rate swap into earnings upon settlement.As of March 31, 2011, $0.1 million of unrealized loss from our interest rate swap is recorded in other comprehensive income and is reclassified into earnings upon settlement each month.For the three months ended March 31, 2011, we reclassified $0.1 million of unrealized losses into earnings related to all settled cash flow hedges. Changes in the interest rate swap fair value are deferred to the extent it is effective and are recorded as a component of accumulated other comprehensive income until the anticipated interest payments occur and are recognized in interest expense.The ineffective portion of the interest rate swap, if any, will be recognized immediately in earnings. We formally document all relations between hedging instruments and hedged items, as well as our risk management objectives, strategies for undertaking various hedge transactions and our methods for assessing and testing correlation and hedge ineffectiveness.We also assess, both at inception of the hedge and on an on-going basis, whether the derivatives that are used in our hedging transactions are highly effective in offsetting changes in cash flows of the hedged items.Changes in the assumptions used could impact whether the fair value change in the interest rate swap is charged to earnings or accumulated other comprehensive income. Recently Issued Accounting Policies Each reporting period we consider all newly issued but not yet adopted accounting and reporting guidance applicable to our operations and the preparation of our consolidated financial statements.We do not believe that any issued accounting and reporting guidance we have not yet adopted will have a material impact on our financial statements. 2.Details of Certain Accounts Other current assets consisted of the following as of March 31, 2011 and December 31, 2010 (in thousands): March 31, December 31, Insurance claims to be reimbursed $ $ Prepaid job costs Prepaid insurance Prepaid other Supplies and spare parts inventory Other receivables Other $ $ 6 Table of Contents Other long-term assets, net, consisted of the following as of March 31, 2011 and December 31, 2010 (in thousands): March 31, December 31, Intangible assets with definite lives, net $ $ Deferred financing costs Equipment deposits and other $ $ Accrued liabilities consisted of the following as of March 31, 2011 and December 31, 2010 (in thousands): March 31, December 31, Accrued payroll and related benefits $ $ Insurance claims to be reimbursed Accrued insurance Interest rate swap Accrued taxes other than income Other $ $ 3.Income Taxes As of March 31, 2011 and December 31, 2010 we had $1.2 million recorded as a long-term liability for uncertain tax benefits, interest and penalty. Our effective tax benefit rate was 16.8% for the three months ended March 31, 2011 compared to 38.3% for the same period in 2010.The decrease in the effective tax benefit rate was primarily due to a non-cash valuation allowance recorded in the first quarter of 2011 relating to certain losses in foreign jurisdictions and a larger portion of the pre-tax losses generated in tax jurisdictions with lower tax rates.We did not record a valuation allowance in the first quarter of 2010.This valuation allowance was recorded as a result of cumulative losses in certain foreign jurisdictions. The tax benefit of the valuation allowance may be recognized in future periods once sustained profitability in the jurisdictions is achieved. For the three months ended March 31, 2011, we determined that a reliable estimate of our annual effective tax rate could not be determined for the year ending December 31, 2011 based on the current volatility in pretax income or loss and its impact on estimating our annual effective tax rate for the year. Therefore, the interim effective tax benefit rate at March 31, 2011 was based on the actual year-to-date results.Our income tax benefit for the three months ended March 31, 2010 was computed by applying estimated annual effective tax rates to income before income taxes for the interim period. Tax Assessment In the fourth quarter of 2007, we completed our acquisition of Horizon Offshore, Inc. (“Horizon”), following which Horizon became our wholly-owned subsidiary.During the fourth quarter of 2006, Horizon received a tax assessment related to fiscal 2001 from the Servicio de Administracion Tributaria (SAT), the Mexican taxing authority, for approximately $283.5 million pesos, translated to $26.0 million using the foreign exchange rate at March 31, 2011, including penalties and interest.The SAT’s assessment claims unpaid taxes related to services performed among our subsidiaries as well as penalties and accrued interest.We have consulted with our Mexican counsel and believe under the Mexico and United States double taxation treaty that these services are not taxable and that the tax assessment itself is invalid.Accordingly, we have not recorded a liability for the SAT’s assessment for the 2001 tax year in our consolidated financial statements.On February 14, 2008, we received notice from the SAT upholding the original assessment.On April 21, 2008, we filed a petition in Mexico tax court disputing the assessment.We believe that our position is supported by law and intend to vigorously defend our position.All pleadings have been filed and we are awaiting the court’s decision.However, the ultimate outcome of this litigation and our potential liability from this assessment, if any, cannot be determined at this time. Nonetheless, an unfavorable outcome with respect to the Mexico tax assessment could have a material adverse effect on our financial position, results of operations and cash flows. 7 Table of Contents The SAT also claimed unpaid taxes related to services performed among our subsidiaries for Horizon’s 2002 through 2007 taxable years.During 2009, we successfully completed negotiations with the SAT with respect to their claim of unpaid taxes related to Horizon’s 2002 through 2007 taxable years, and paid an aggregate of approximately $3.3 million in settlement of these periods.Horizon’s 2002 through 2004 tax audits were closed in 2009, settling this particular claim by the SAT.In 2009 we also filed amended returns for tax years 2005 through 2007 using the same methodology used in the settlement for the 2002 through 2004 years.The amended returns were accepted by the Mexican tax authority in March 2010, effectively settling this particular claim.Even though we have settled this issue for prior years under Mexican tax law, there is a five-year statute of limitations under Mexican tax law, so our tax years 2005 through 2010 remain open for examination in Mexico. While we believe our recorded tax assets and liabilities are reasonable, tax laws and regulations are subject to interpretation and tax litigation is inherently uncertain.As a result, our assessments can involve a series of complex judgments about future events and rely heavily on estimates and assumptions. 4.Commitments and Contingencies Insurance We incur maritime employers’ liability, workers’ compensation and other insurance claims in the normal course of business, which management believes are covered by insurance. We analyze each claim for potential exposure and estimate the ultimate liability of each claim. Amounts due from insurance companies, above the applicable deductible limits, are reflected in other current assets in the consolidated balance sheets.Such amounts were $0.5 million and $1.8 million as of March 31, 2011 and December 31, 2010, respectively.We have not historically incurred significant losses as a result of claims denied by our insurance carriers. During the first quarter of 2011 we recognized an insurance recovery of $2.8 million for a specific claim incurred in prior years related to a fire that damaged one of our barges, which we have recorded in gain on sale of assets and other in the accompanying consolidated statements of operations. Litigation and Claims We are involved in various legal proceedings, primarily involving claims for personal injury under the General Maritime Laws of the United States and the Jones Act as a result of alleged negligence. In addition, we from time to time incur other claims, such as contract disputes, in the normal course of business. Although these matters have the potential of significant additional liability, we believe the outcome of all such matters and proceedings will not have a material adverse effect on our consolidated financial position, results of operations or cash flows. Pursuant to the terms of the Master Agreement we entered into with our former parent company, Helix Energy Solutions Group, Inc. in connection with our IPO, we assumed and will indemnify Helix for liabilities related to our business, other than tax liabilities, relating to our pre-IPO operations. 5.Business Segment Information We have one reportable segment, Marine Contracting. We perform a portion of our marine contracting services in foreign waters. We derived revenues from foreign locations of $43.8 million and $13.1 million for the three months ended March 31, 2011 and 2010, respectively. The remainder of our revenues were generated in the U.S. Gulf of Mexico and other U.S. waters. Net property and equipment in foreign locations was $164.7 million and $166.0 million at March 31, 2011 and December 31, 2010, respectively. 8 Table of Contents 6.Earnings (Loss) Per Share Basic earnings (loss) per share (“EPS”) is computed by dividing net income (loss) attributable to common shares by the weighted-average number of shares of outstanding common stock.The calculation of diluted EPS is similar to basic EPS, except the denominator includes dilutive common stock equivalents.The components of basic and diluted EPS for common shares for the three months ended March31, 2011 and 2010 were as follows (in thousands, except per share amounts): Three Months Ended March 31, Numerator: Net loss $ ) $ ) Less: Net loss allocated to unvested restricted stock — ) Net loss attributable to common shares $ ) $ ) Denominator: Basic weighted average shares outstanding Dilutive share-based employee compensation plan (1) — — Diluted weighted-average shares outstanding Loss per Share: Total basic $ ) $ ) Total diluted $ ) $ ) No losses were allocated to unvested restricted stock outstanding in the computation of diluted earnings per share because to do so would be anti-dilutive. 7.Performance Share Units In December 2010 and 2009, we granted to certain of our officers a total of 488,323 and 403,206 performance share units, respectively, which constitute restricted stock units under an incentive plan adopted by us in December 2006.During 2010, 51,036 performance share units granted in December 2009 were forfeited back to the plan.Each performance share unit represents a contingent right to receive the cash value of one share of our common stock dependent upon our total shareholder return relative to a peer group of companies over a three-year performance period ending on December 31, 2013 (in the case of the December 2010 grant) and December 31, 2012 (in the case of the December 2009 grant).The awards vest 100% on December 31, 2013 and December 31, 2012, respectively, and are payable in cash unless the compensation committee determines to pay in stock.A maximum of 200% of the number of performance shares granted may be earned if performance at the maximum level is achieved.Compensation expense related to the performance share units was $0.3 million and $0.3 million for the three months ended March 31, 2011 and 2010, respectively. 8.Subsequent Event At March 31, 2011 we had a senior secured credit facility with certain financial institutions, consisting of a term loan and a $300 million revolving credit facility, both of which mature on December 11, 2012.As of March 31, 2011, we had outstanding debt of $150.5 million under the term loan, with quarterly principal payments of $14.8 million, and a final payment of $61.5 million due on maturity. Additionally, as of March 31, 2011, we had outstanding borrowings of $14.2 million under the revolving credit facility, with approximately $251.9 million available for borrowings. At March 31, 2011 and December 31, 2010, we were in compliance with all debt covenants contained in our credit facility. The credit facility is secured by vessel mortgages on all of our vessels (except for the Sea Horizon and Eclipse), a pledge of all of the stock of all of our domestic subsidiaries and 66% of the stock of three of our foreign subsidiaries, and a security interest in, among other things, all of our equipment, inventory, accounts receivable and general tangible assets. 9 Table of Contents On April 26, 2011, we renewed our senior secured credit facility for five years through April 2016.The $450 million credit facility consists of a $300 million revolving credit facility and a $150 million term loan.In connection with the renewed credit facility, our quarterly principal payments on the term loan were significantly reduced such that no payments are required until June 30, 2012 when quarterly principal payments in the amount of $2 million commence.The quarterly principal payments will remain at $2 million until June 30, 2013 when they increase to $4 million for the duration of the facility. A final payment of approximately $94 million will be due at maturity on April 26, 2016.The term loan and the revolving loans (together, the “Loans”) may consist of loans bearing interest equal to the highest of the Federal Funds Rate plus ½ of 1 percent, the Bank of America prime rate and LIBOR plus 1 percent, known as Base Rate Loans, and loans bearing interest equal to LIBOR, known as Eurodollar Rate Loans, in each case plus an applicable margin.The interest rate margins on the Loans range from 1.50% to 2.25% on Base Rate Loans and 2.50% to 3.25% on Eurodollar Rate Loans.The interest rate margins on the Loans will fluctuate in relation to our consolidated leverage (debt to EBITDA) ratio as provided in the credit agreement. Under the renewed credit facility, our permitted debt to EBITDA leverage ratio is 4.25x for the period through September 30, 2011, and thereafter 3.75x. Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following management discussion and analysis should be read in conjunction with our historical consolidated financial statements and their accompanying notes included elsewhere in this quarterly report on Form 10-Q, and the consolidated financial statements and their accompanying footnotes, Management’s Discussion and Analysis of Financial Condition and Results of Operations, Business and Properties sections included in our 2010 Annual Report on Form 10-K. This discussion contains forward-looking statements that reflect our current views with respect to future events and financial performance. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, such as those set forth under Item 1A, “Risk Factors.” Overview Financial Performance We generated a net loss of $18.7 million for the three months ended March 31, 2011 compared to a net loss of $19.1 million for the same period of 2010.During the three months ended March 31, 2011 we generated revenues of $95.4 million compared to revenues of $57.4 million generated in the same period in 2010.Our first quarter 2011 performance was affected by typical winter seasonality and the required regulatory drydock schedule coupled with continued challenging market conditions. Although permitting activity is slowly recovering in the Gulf of Mexico our financial results for the three months ended March 31, 2011 continued to be adversely affected by reduced construction work and increased competition in the Eastern Hemisphere.This was partially offset by our large international construction project in the Bahamas and diving related work in Australia. Business and Outlook We expect that the challenging market conditions in the Gulf of Mexico that we experienced in 2010 will continue in 2011 as a result of the April 2010 Macondo well disaster.The Macondo well disaster has significantly and adversely disrupted oil and gas exploration activities in the Gulf of Mexico and there is increased uncertainty in the market and regulatory environment for our industry which will likely have a negative effect on our customers’ spending levels for some time.The duration that this disruption will continue is currently unknown. Internationally we won a large construction project in the Bahamas in the fourth quarter of 2010 and were awarded a pipelay project in Mexico in the first quarter of 2011 from which we will benefit during the second quarter of 2011.We also remain busy with diving related work on the Gorgon project in Australia.Markets in the Eastern Hemisphere continue to be highly competitive due to the increased marine construction capacity that has come into service. Generally, we believe the long-term outlook for our business remains favorable in both domestic and international markets as capital spending will be required to replenish oil and natural gas production, which should drive long-term demand for our services. 10 Table of Contents Backlog As of March 31, 2011, our backlog supported by written agreements or contract awards totaled approximately $189.7 million, compared to approximately $191.5 million as of December 31, 2010 and $191.0 million at March 31, 2010.Approximately 76% of our current backlog is expected to be performed during 2011, and the remainder is expected to be performed in 2012 and beyond.These backlog contracts are cancellable without penalty in most cases.Backlog is not a reliable indicator of total annual revenues because it does not include the substantial portion of our revenues that is derived from the spot market. Vessel Utilization We believe vessel utilization is one of the most important performance metrics for our business.Utilization provides a good indication of demand for our vessels and, as a result, the contract rates we may charge for our services.As a marine contractor with significant operations in the Gulf of Mexico, our vessel utilization is typically lower during the winter and early spring due to unfavorable weather conditions in the Gulf of Mexico.Accordingly, we attempt to schedule our drydock inspections and other routine and preventive maintenance programs during this period.The bid and award process during the first two quarters typically leads to the commencement of construction activities during the second and third quarters. During the first quarter of 2011, we experienced customary seasonal conditions on the Gulf of Mexico OCS, the effect of which was further impacted by reduced construction work due to significantly less drilling activity in 2010.During the fourth quarter of 2010 we were awarded a contract for the removal of a large jetty and installation of a new platform and related pipelines in Freeport, Bahamas.As a result of this project, as well as a general increase in activity levels, we experienced an 8% increase in vessel utilization across the entire fleet for the first quarter of 2011 as compared to the same period of 2010. The following table shows the size of our fleet and effective utilization of our vessels during the three months ended March 31, 2011 and 2010: Three Months Ended March 31, Number of Vessels Utilization Number of Vessels Utilization Saturation Diving 8 48% 8 39% Surface and Mixed Gas Diving 11 34% 13 22% Construction Barges 10 15% 10 6% Entire Fleet 29 30% 31 22% Effective vessel utilization is calculated by dividing the total number of days the vessels generated revenues by the total number of days the vessels were available for operation in each period and does not reflect vessels in drydocking or taken out of service for upgrades. Results of Operations Operating Results Three Months Ended March 31, Increase/(Decrease) 2011 to 2010 (in thousands) (in thousands, except %) Revenues $ $ $ 66 % Gross loss ) ) 53 % Vessel Utilization 30
